K. K. HALL, Circuit Judge,
dissenting:
The dispositive issue in this case is whether the testator intended to bestow his benefice upon his descendants individually, or upon as many generational classes of descendants as the law would allow.
The devise in question is made to the testator’s wife, W, and to his children, namely, U, V, X, Y, and Z for their use for life “and after their death to go to their children and on down as far as the law will allow.’’
I think these terms of devise clearly express an intent to have interests in the estate following the life estates pass successively to as many generations, as classes, as legally possible, with the remainder of the estate vesting in that most distant genera*53tional class which the law would permit. It is well established that the Rule Against Perpetuities voids all class gifts to any generation of descendants beyond the class of the testator’s grandchildren. Gray, The Rule Against Perpetuities, Ch. 10 (4th Ed. 1942). Therefore, I think the remainder of the estate has vested in the already-determined class of the testator’s grandchildren and any remand of this action should be for the limited purpose of discovering whether those grandchildren or their heirs received proper notice of the condemnation proceedings.
The inherent class nature of the testator’s gifts to successive generations is supported by three considerations.
First, the testator had twelve grandchildren living at the time of his death but chose to refer to them merely as his children’s children, evidencing, as the majority notes, a clear intent to benefit all his grandchildren regardless of when born. Such a gift is, by definition, a class gift. 4A Thompson on Real Property, § 2002 (1961 Repl. Vol).
Second, absent specific indicators to the contrary, it is presumed that a testator intends to treat equally family members of equal standing — that is, as generational classes of descendants. 5 American Law of Property, § 22.2 (A. J. Casner Ed. 1952). If the testator had intended to devise individual gifts to descendants, following the life estates in named persons, he would, in all likelihood, have named the grandchildren alive at his death as devisees because they would have been known to him as individual objects of his affection. He chose not to name them but rather referred to them merely as his children’s children, giving them no preference over grandchildren who might be born after his death.
Third, early vesting of estates is always preferred by courts in the construction of wills. This is the very purpose of the Rule Against Perpetuities: to facilitate the free alienation of property which in turn helps assure its proper maintenance and changing use as dictated by the changing circumstances of its various owners and of society as a whole. Thompson, supra at § 2018. Rules of construction have time-honored places in property law because of the important social interests they represent. Where a testator intends to tie up his estate for as long as possible, thus creating a great burden upon his family and upon society, his intent should be expressed in very plain terms and should never be found by courts upon implication — especially where, as here, a much more plausible intent is presented by the express language of the will.
The majority finds that the testator’s overriding intent was to tie up the estate for as long as possible. In order to accommodate this overriding intent, the majority has construed the testator’s undefined gifts to successive generations — which it concedes are couched in the language of class gifts — to be instead individual gifts because such a construction would tie up the estate much longer than class gifts. Under this construction the remainder of the estate will vest after the death of the last family member who was alive at the time of the testator’s death — in this case, twenty-one years after the death in 1967 of an unnamed grandchild, or 107 years after the death of the testator.
The majority’s analysis does not hold up under close scrutiny of the language in the will. First, it construes the terms, to “their children and on down as far as the law will allow,” out of context. These words are characterized as a description of the postponement of vesting rather than as terms of devise which identify the interests created and the devisees. In effect, by begging the question, the majority construes these terms to mean “for as long as the law will allow.” See Fitchie v. Brown, 211 U.S. 321, 328, 29 S.Ct. 106, 53 L.Ed. 202 (1908). But those are not the testator’s words, and that construction violates the meaning of the terms used by the testator when read as part of the sentence in which he named members of his immediate family and the life estates they were to take under the will. In that sentence, he identified other participants in the estate generally as his “[children’s] children and on down.” He did *54not specify the interest to be conveyed to those unnamed descendants but did, I think, intend to identify the ultimate takers as that generation most distant from his which could legally take under the will — “as far as the law would allow.” He did not use these terms to describe the postponement of vesting; he used them to identify the objects of his benefice.
Second, the majority supports its construction by generally reciting the testator’s express intent to perpetuate the estate in his family. This statement does not qualify his gifts to classes of descendants. It means the testator wanted to have generation after generation benefit by the terms of the will. But he acknowledged that such a grandiose intent was not permitted by law. He did not have a singular intent to tie up his estate for as along as possible; he intended to include every member of each generation regardless of when born.-.-
Third, the majority finds that the inclusion of provisions for management of the estate support its construction. These provisions do not establish a grand scheme for the perpetual management of the estate. The testator’s primary concern, as noted by the district court, was for the management of the estate during the pendency of the life estates which he devised to his wife and children, each of whom he named. The testator specified that those persons hold their life estates in common and that they were to elect a family member to manage the estate. Beyond this no comprehensive scheme of trusteeship was established. In fact, the scant provisions for management of the estate and the distinction drawn between named individuals and the generations following them support a construction favoring class gifts to those successive generations.
In conclusion, the express terms of the devise to successive generations are inherently terms of class gifts. The rules of construction for the vesting of estates and for the equal treatment of descendants of equal standing and affection to the testator strongly militate against the construction found by the majority. Therefore, I respectfully dissent.